       Case 4:20-cv-00801-KGB-BD Document 16 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD GILLIAM,                                                                      PLAINTIFF
ADC # 209415

v.                                 Case No. 4:20-cv-00801 KGB-BD

KEVIN SMITH, et al.                                                               DEFENDANTS

                                             ORDER

       Before the Court is a partial recommended disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 5). No objections have been filed, and the time for filing

objections has passed. After a careful review, the Court concludes that the partial recommended

disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). Accordingly, the Court dismisses without prejudice plaintiff Richard Gilliam’s

claims against defendant Kevin Smith. Mr. Gilliam may move forward with his claims against

defendant Deputy Steffan.

       It is so ordered this 27th day of January, 2021.


                                                      Kristine G. Baker
                                                      United States District Judge
